Citation Nr: 0822691	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  02-19 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral tinea pedis with recurrent 
infection.

2.  Entitlement to an earlier effective date for service 
connection for tinea versicolor, currently effective as of 
April 19, 2001.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from May to October 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2001, May 2002, and January 2006 
rating decisions of the RO.

In the process of seeking an increased evaluation, the 
veteran asserted his service-connected condition caused 
numerous bacterial infections to other parts of his body.  An 
informal claim was construed by the RO and in a May 2002 
rating decision; the veteran was awarded service-connection 
for tinea versicolor, found to be secondary to tinea pedis.  
The May 2002 rating decision assigned the condition an 
effective date of April 19, 2001, the date of the informal 
claim.  The veteran timely perfected an appeal of the rating 
decision arguing that he informally claimed tinea versicolor 
much earlier, in September 1999, and therefore should be 
awarded an earlier effective date.  The RO, during the 
pendency of the appeal, then severed service connection for 
tinea versicolor in a January 2006 rating decision, effective 
May 1, 2006.

The Board notes that the issue of entitlement to an earlier 
effective date for tinea versicolor is properly before the 
Board here notwithstanding the subsequent severance of 
service-connection.  The veteran was service connected for 
tinea versicolor for the time period between April 19, 2001 
and May 1, 2006, and the issue remains whether the time 
period should have initiated at an earlier date.  The 
subsequent severance does not relinquish the veteran's timely 
perfected appeal, nor does it render the matter moot.  
Accordingly, the issue has been included above.

In February 2007, the Board remanded the issues on appeal for 
further procedural and evidentiary development that has now 
been accomplished.  At the time of remand, the issue 
regarding whether the severance of service connection for 
tinea versicolor as of May 1, 2006 was proper was also before 
the Board.  The veteran had initiated an appeal with respect 
to that issue, but the RO did not issue a statement of the 
case, as it is required to do.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302 (2007) (outlining the procedural 
requirements for appealing unfavorable RO determinations to 
the Board).  Thus, in its February 2007 remand, the Board 
asked that the RO complete a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO 
complied with the Board's request, and issues a statement of 
the case in July 2007.  Cf. Stegall v. West, 11 Vet. App. 
268, 271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).  As of this date, the veteran 
did not perfect an appeal, and the issue of whether the 
severance of service connection for tinea versicolor as of 
May 1, 2006 was proper is not before the Board.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2007) (detailing 
the procedures and time limitations for appealing an adverse 
RO determination to the Board).


FINDINGS OF FACT

1.  The veteran's service-connected tinea pedis is manifested 
by no more than intermittent itching, burning, and cracking 
with some involvement of the great toenails.

2.  A claim seeking service connection for tinea versicolor 
secondary of service-connected tinea pedis was received on 
April 19, 2001.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
bilateral tinea pedis with recurrent infection have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2002), Diagnostic 
Codes 7806, 7813 (2007).

2.  The criteria for the award of an effective date earlier 
than April 19, 2001 for the award of service connection for 
tinea versicolor have not been met. 38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the veteran was advised 
of disability ratings and effective dates as applicable and 
as mandated in Dingess.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the veteran in December 2001 and June 2006 that fully 
addressed all four notice elements.  The letters informed the 
veteran of what evidence was required to substantiate the 
claims and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letters were not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
statement of the case and supplemental statements of the case 
issued after the notice was provided.  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

Here, the VCAA duty to notify has not been satisfied with 
respect to the types of information outlined in Vazquez-
Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
veteran has been represented during the entire course of this 
appeal and has had ample opportunity to seek clarification is 
the statement of the case and supplemental statements of the 
case, which contained the relevant information, were unclear 
or otherwise perplexing.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159Board(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, several relevant medical examinations were 
provided.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, VA clinical records, and private medical records.  
The veteran was afforded several relevant VA dermatologic 
examinations in furtherance of his claim.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist the veteran in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).



Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2007).  When the positive 
and negative evidence as to a claim is in approximate 
balance, thereby creating a reasonable doubt as to the merits 
of a claim, the claimant prevails.  Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The veteran's service-connected bilateral tinea pedis with 
recurrent infection has been rated 10 percent disability by 
the RO under the provisions of Diagnostic Code 7813.  
38 C.F.R. § 4.118, Diagnostic Code 7813.  

Subsequent to the initiation of the veteran's claim, the 
regulations pertaining to the evaluation of skin disorders 
were revised effective August 30, 2002.  Schedule for Rating 
Disabilities; The Skin, 67 Fed. Reg. 49,590 (July 31, 2002) 
(codified at 38 C.F.R. § 4.118).  

VA's General Counsel has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  The amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied. VAOPGCPREC 3-00; 65 Fed. Reg. 33422 (2000); 
see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

According to the regulation in effect prior to August 2002, 
there was no diagnostic code specifically for tinea pedis.  
The disorder was evaluated as analogous to eczema under 
Diagnostic Code 7806 because the functions affected, the 
anatomical localization, and the symptomatology are most 
closely analogous to that disorder.  See 38 C.F.R. § 4.20 
(2002).

Diagnostic Code 7806 provided for a 50 percent evaluation 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or exceptionally 
repugnant.  A 30 percent evaluation was warranted with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, a 10 percent 
disability rating was assigned.  With slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area, a noncompensable disability rating was 
assigned.  38 C.F.R. § 4.118 (2002).

According to the revised rating criteria, tinea pedis is 
included in the description of dermatophytosis under 
Diagnostic Code 7813.  Those disorders are to be rated as 
disfigurement of the head, face, or neck; scars; or 
dermatitis, depending on the predominant disability.  There 
is no indication that the veteran's tinea pedis is present on 
the head, face, or neck; or that its predominant 
manifestation is in the form of scars.  The disorder is, 
therefore, appropriately rated as dermatitis under Diagnostic 
Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2007).

Pursuant to the current criteria for Diagnostic Code 7806 
(dermatitis or eczema), a noncompensable (zero percent) 
rating is warranted for less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected; and no 
more than topical therapy required during the past 12-month 
period.

A 10 percent rating is warranted for at least 5 but less than 
20 percent of the entire body or at least 5 but less than 20 
percent of exposed areas affected; or systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than 6 weeks during the past 12- 
month period.

A 30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.

More than 40 percent of the entire body or more than 40 
percent of exposed areas, affected; or constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

On September 2000 VA skin diseases examination, the veteran 
complained of occasional itching and pain of the feet and 
indicated that he used clotrimazole 1% cream once a day.  
Objectively, the examiner noted scaliness, slight erythema, 
crusting, slight papular formation, and thickening of the 
nails of the feet bilaterally.  The diagnosis was of tinea 
pedis with occasional cellulitis flare-ups.

On January 2002 skin diseases examination, the veteran 
complained of recurrent skin problems related to the feet.  
The diagnosis was of tinea pedis.

On July 2002 VA examination of the skin, the examiner noted 
mild tinea pedis.  There was a yellow big toe on the right 
and mild maceration between the fourth and fifth interdigital 
skin on both sides.  

On January 2003 VA dermatologic examination, no tinea pedis 
was found.

On March 2006 VA skin examination, the veteran reported 
symptoms of itching, burning, and pain associated with 
cracking of the feet.  According to the examiner, the 
veteran's tinea pedis progressed into both great toenails, 
and the rash came and went.  The rash, according to the 
veteran, worsened in the summertime due to the hot weather.  
He used anti-fungal cream on both feet.  The examiner 
observed erythema on the plantar surfaces of the feet with 
slight scaling.  There was no maceration between the 
interdigital spaces of both feet.  There was some thickening 
of the great toenails secondary to tinea pedis.  There was no 
cracking and no sign of acute infection.  Less than two 
percent of the entire body was implicated in the veteran's 
tinea pedis, and there was no scarring of disfigurement 
associated with tinea pedis.  In addition, there were no 
nervous manifestations.

Under the original rating criteria, a 30 percent evaluation 
is not warranted because disfigurement of any sort has not 
been shown, there have not been any extensive lesions, and 
constant itching or exudation are not apparent from the 
record.  Indeed, the record reflects that the symptoms came 
and went and that there was no evidence of tinea pedis during 
at least one time period during the course of this appeal.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the current criteria, a 30 percent evaluation is not 
warranted because 20 to 40 percent of the entire body is not 
implicated, and the disorder, which affects the feet, does 
not involve an exposed area.  Indeed, the veteran's tinea 
pedis entails two percent of the body's skin surface.  
Furthermore, systemic therapy has not been indicated.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2007).

The Board observes that no other diagnostic codes are 
relevant to the veteran's service-connected tinea pedis and 
need not be considered.  The Board further observes that the 
veteran's tinea pedis symptomatology does not appear to have 
fluctuated materially during the course of the appeal.  The 
symptoms seem to wax and wane but do not appear to have, at 
any time, exceeded the criteria for a 10 percent evaluation 
under either version of the pertinent regulations.  Thus, a 
staged rating need not be considered.  Hart, supra.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2007).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected tinea pedis has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

Earlier Effective Date 

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim shall be 
fixed in accordance with facts found but shall not be earlier 
than the date of receipt of application therefor.  See 38 
U.S.C.A. § 5110(a).  The implementing VA regulation provides 
that the effective date of an award of compensation based on 
an original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  See 38 
C.F.R. § 3.400(a).  The effective date for an award of 
service connection for a disability shall be the day 
following separation from active service or date entitlement 
arose if the claim was received within one year after 
separation from service; otherwise, the effective date shall 
be date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2007).  The term "claim" or "application" means a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).

On April 19, 2001 the veteran indicated in writing that his 
tinea pedis symptoms had expanded from the feet to other 
areas of the body such as the thighs, groin, and chest area 
and that he was seeking service connection for this 
condition.

By May 2002 rating decision, the RO granted service 
connection or tinea versicolor effective April 19, 2001.

The veteran filed his claim of service connection for the 
more than a year after separation from service.  Thus, the 
effective date for the grant of service connection for tinea 
versicolor cannot be the day following separation from 
service.  38 C.F.R. § 3.400 (b)(2)(i).  Thus, the date of 
receipt of claim, April 19, 2001, is the earliest possible 
effective date that can be assigned even if tinea versicolor 
had its onset before that date, as it would be the later of 
the two dates, and an earlier effective date is denied.  Even 
on the assumption that earlier claims from the veteran could 
be construed as claims for tinea versicolor, the fact remains 
that the veteran does not have chronic tinea versicolor.  In 
addition, even if existent that condition was found not to be 
due to the tinea pedis.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


